Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7, 9-13, 15 and 17-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-10, 12, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ligman (US 20210157553 A1) in view of Haze (US20210303447A1) and Chen (US 20190272171 A1), further in view of Goodsitt (US 10817264 B1).

Regarding Claim 1, Ligman (US 20210157553 A1) teaches
A method implemented using one or more processors, comprising: 
capturing, in a source code editor application in real time, a transformation made by a programmer to a source code snippet (Para [0046], In the next step 406, in the code editor 304, when a programmer 130 invokes a command to perform code auto-completion, the contents of the in-scope code (e.g. current line, current lexical scope, and/or current function) are passed to the FEU 302 to extract a set of features (or receive the set of features previously extracted from step 404) F_ac); 
determining an intent behind the transformation (Para [0044], In the next step 404, for each code block, a Feature Extraction Unit (FEU) 302 extracts a set of features to determine the semantic meaning (e.g. preceding comments, variable names, contents of static string variables) and structure (e.g. abstract syntax tree)); 
and causing the source code editor application to provide output indicative of a tool that is operable to automate one or more edits associated with both the transformation made by the programmer to the source code snippet and with one or more of the candidate source code transformations (Para [0049], In step 408, auto-completion suggestions are made based on a similarity matching between the extracted set of features F_ac and features F_R in the repository R 112, 204; Para [0050], Then the auto-complete suggestions are outputted 410 for completion of the source code. Please note that any of the steps can be performed in different sequences or combined or performed in parallel).

Ligman did not specifically teach
a source code editor application in real time
determining a context in which the transformation is being made, wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet,
selecting, from a plurality of candidate code bases each comprising prior source code transformations made by one or more other programmers, a subset of one or more code bases with contexts that match the context in which the transformation is being made
based on the transformation and the intent selecting from within the selected subset of  one or more code bases comprising prior source code transformations made by one or more other programmers, one or more candidate source code transformations.

However, Haze (US20210303447A1) teaches
a source code editor application in real time (Para [0017], implementations of the present disclosure are directed to a code recommendation system for intelligent, personalized, and contextualized real-time code recommendations using machine learning (ML) and reinforcement learning (RL)),
determining a context in which the transformation is being made (Para [0017], the authored code having been input by a developer to the IDE, receiving developer data representative of the developer, and context data and domain data associated with the authored code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman’s teaching to Haze’s in order to provide code recommendations in real-time in ides, by defining sub-set of code recommendations partially based on authored code and context data, and displaying graphical representations of code recommendations (Haze [Summary]).

Ligman and Haze did not specifically teach
wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet,
selecting, from a plurality of candidate code bases each comprising prior source code transformations made by one or more other programmers, a subset of one or more code bases with contexts that match the context in which the transformation is being made;
based on the transformation and the intent selecting from within the selected subset of  one or more code bases comprising prior source code transformations made by one or more other programmers, one or more candidate source code transformations.

However, Chen (US 20190272171 A1) teaches
selecting, from a plurality of candidate code bases each comprising prior source code transformations made by one or more other programmers, a subset of one or more code bases with contexts that match the context in which the transformation is being made (Para [0150], Turning now to FIG. 13, this figure illustrates an example scenario in which the service has found a recommended snippet of code that may be relevant to the current codebase. To clarify, the service is able to perform a semantic code search using its learning abilities and learning model. This semantic code search may be performed across a private set of codebases (e.g., an enterprise's set of codebases) and/or a public set of codebases (e.g., on the Internet). By analyzing the current codebase as well as one or more of these other codebases, the service can identify code segments or snippets that may be relevant to the current codebase),
based on the transformation and the intent selecting from within the selected subset of  one or more code bases comprising prior source code transformations made by one or more other programmers, one or more candidate source code transformations (Para [0150], the service may determine that the developer is attempting to write code related to performing a certain function. In response, the service can search in other locations in an attempt to identify existing code that performs the same function. If the service finds such code, then the service can display this code to the developer; Para [0046], it is beneficial to provide a service that dynamically develops and updates a learning model by learning from the patterns and usages already established in a corpus of model data (e.g., a model codebase). Using this learning model, the service will beneficially offer insights on how to improve the code. In addition to the above functionalities, the service is also able to learn which insights the developer agrees with and which insights the developer does not agree with, or, more broadly, which actions were taken and which actions were not taken (e.g., collectively “implicit” feedback)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman and Haze’s teaching to Chen’s in order to provide insights generated from codebase analysis, by displaying insights with information describing difference between current codebase's coding practices and identified practices on user interface (Chen [Summary]).

Ligman, Haze and Chen did not specifically teach
wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet.

However, Goodsitt teaches
wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet (Col 3, ln 40-61, In one example embodiment, a module (or a part) of the computer system can analyze the “idealized” source code provided in the source code repository and identify mappings or associations between functions (or syntax) and variable argument names used for the respective functions. The module can store the mappings or associations in the database of the computer system. For example, for each instance a function is used within one source code file, the module can cross check the function with the functions stored in the function repository; Col 4, ln 34-49, For each segment of a source code file, the module can search for and store the mappings only if that segment is related to the particular identifier. For example, if one source code file is written by two programmers, the module can only analyze the segment relating to the one of the programmers that relates to the identifier number. Using the identifier number in creating the mappings, the system of present disclosure can detect conventions at a granular level, e.g., the system can detect conventions for each programmer, each time or each company).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman, Haze and Chen’s teaching to Goodsitt’s in order to recognize patterns or conventions to find or find and replace operations on strings, by recommending prediction variable name based on regular expression convention learned from training dataset by machine learning model (Goodsitt [Summary]).

Regarding Claim 2, Ligman, Haze, Chen and Goodsitt teach
The method of claim 1, wherein the selecting comprises applying data indicative of the transformation as input across a machine learning model to generate output, wherein the one or more candidate source code transformations are selected from within the selected subset of code bases of prior source code transformations based on the output (Ligman [Para 0030, The present system provides auto-completed code block suggestions based on code and comments being written in a code editor, such as an interactive development environment or other type of source code editor. Code block suggestions are drawn from a large repository of previously written source code. Machine learning and similarity-matching algorithms are used to determine which code blocks are used to perform an auto-completion]).

Regarding Claim 4, Ligman, Haze, Chen and Goodsitt teach
The method of claim 1, wherein determining the intent behind the transformation comprises semantically processing a natural language comment contained in a source code file that also includes the source code snippet (Ligman [Para 0044, In the next step 404, for each code block, a Feature Extraction Unit (FEU) 302 extracts a set of features to determine the semantic meaning (e.g. preceding comments, variable names, contents of static string variables) and structure (e.g. abstract syntax tree)]).

Regarding Claim 7, Ligman, Haze, Chen and Goodsitt teach
The method of claim 1.

Ligman did not teach
wherein the context includes a function of an executable application that results from compilation of the source code snippet.

However, Haze teaches 
wherein the context includes a function of an executable application that results from compilation of the source code snippet (Para [0023], In some examples, the awareness component 104 can monitor activities of the developer 108 and determine context information and inform the code recommendation platform 106 of the activities and/or context information. Example context information can include the particular developer authoring the source code, a customer, for which the source code is being authored, and a domain of the source code and/or of a particular code snippet being authored).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman’s teaching to Haze’s in order to provide code recommendations in real-time in ides, by defining sub-set of code recommendations partially based on authored code and context data, and displaying graphical representations of code recommendations (Haze [Summary]).

Regarding Claim 9, Ligman (US 20210157553 A1) teaches
A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: 
capture, in a source code editor application in real time, a transformation made by a programmer to a source code snippet (Para [0046], In the next step 406, in the code editor 304, when a programmer 130 invokes a command to perform code auto-completion, the contents of the in-scope code (e.g. current line, current lexical scope, and/or current function) are passed to the FEU 302 to extract a set of features (or receive the set of features previously extracted from step 404) F_ac); 
determine an intent behind the transformation (Para [0044], In the next step 404, for each code block, a Feature Extraction Unit (FEU) 302 extracts a set of features to determine the semantic meaning (e.g. preceding comments, variable names, contents of static string variables) and structure (e.g. abstract syntax tree)); 
and cause the source code editor application to provide output indicative of a tool that is operable to automate one or more edits associated with both the transformation made by the programmer to the source code snippet and with one or more of the candidate source code transformations (Para [0049], In step 408, auto-completion suggestions are made based on a similarity matching between the extracted set of features F_ac and features F_R in the repository R 112, 204; Para [0050], Then the auto-complete suggestions are outputted 410 for completion of the source code. Please note that any of the steps can be performed in different sequences or combined or performed in parallel).

Ligman did not specifically teach
a source code editor application in real time
determine a context in which the transformation is being made, wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet,
selecting, from a plurality of candidate code bases each comprising prior source code transformations made by one or more other programmers, a subset of one or more code bases with contexts that match the context in which the transformation is being made
based on the transformation and the intent selecting from within the selected subset of  one or more code bases comprising prior source code transformations made by one or more other programmers, one or more candidate source code transformations.

However, Haze (US20210303447A1) teaches
a source code editor application in real time (Para [0017], implementations of the present disclosure are directed to a code recommendation system for intelligent, personalized, and contextualized real-time code recommendations using machine learning (ML) and reinforcement learning (RL)),
determine a context in which the transformation is being made (Para [0017], the authored code having been input by a developer to the IDE, receiving developer data representative of the developer, and context data and domain data associated with the authored code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman’s teaching to Haze’s in order to provide code recommendations in real-time in ides, by defining sub-set of code recommendations partially based on authored code and context data, and displaying graphical representations of code recommendations (Haze [Summary]).

Ligman and Haze did not specifically teach
wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet,
selecting, from a plurality of candidate code bases each comprising prior source code transformations made by one or more other programmers, a subset of one or more code bases with contexts that match the context in which the transformation is being made;
based on the transformation and the intent selecting from within the selected subset of  one or more code bases comprising prior source code transformations made by one or more other programmers, one or more candidate source code transformations.

However, Chen (US 20190272171 A1) teaches
selecting, from a plurality of candidate code bases each comprising prior source code transformations made by one or more other programmers, a subset of one or more code bases with contexts that match the context in which the transformation is being made (Para [0150], Turning now to FIG. 13, this figure illustrates an example scenario in which the service has found a recommended snippet of code that may be relevant to the current codebase. To clarify, the service is able to perform a semantic code search using its learning abilities and learning model. This semantic code search may be performed across a private set of codebases (e.g., an enterprise's set of codebases) and/or a public set of codebases (e.g., on the Internet). By analyzing the current codebase as well as one or more of these other codebases, the service can identify code segments or snippets that may be relevant to the current codebase),
based on the transformation and the intent selecting from within the selected subset of  one or more code bases comprising prior source code transformations made by one or more other programmers, one or more candidate source code transformations (Para [0150], the service may determine that the developer is attempting to write code related to performing a certain function. In response, the service can search in other locations in an attempt to identify existing code that performs the same function. If the service finds such code, then the service can display this code to the developer; Para [0046], it is beneficial to provide a service that dynamically develops and updates a learning model by learning from the patterns and usages already established in a corpus of model data (e.g., a model codebase). Using this learning model, the service will beneficially offer insights on how to improve the code. In addition to the above functionalities, the service is also able to learn which insights the developer agrees with and which insights the developer does not agree with, or, more broadly, which actions were taken and which actions were not taken (e.g., collectively “implicit” feedback)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman and Haze’s teaching to Chen’s in order to provide insights generated from codebase analysis, by displaying insights with information describing difference between current codebase's coding practices and identified practices on user interface (Chen [Summary]).

Ligman, Haze and Chen did not specifically teach
wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet.

However, Goodsitt teaches
wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet (Col 3, ln 40-61, In one example embodiment, a module (or a part) of the computer system can analyze the “idealized” source code provided in the source code repository and identify mappings or associations between functions (or syntax) and variable argument names used for the respective functions. The module can store the mappings or associations in the database of the computer system. For example, for each instance a function is used within one source code file, the module can cross check the function with the functions stored in the function repository; Col 4, ln 34-49, For each segment of a source code file, the module can search for and store the mappings only if that segment is related to the particular identifier. For example, if one source code file is written by two programmers, the module can only analyze the segment relating to the one of the programmers that relates to the identifier number. Using the identifier number in creating the mappings, the system of present disclosure can detect conventions at a granular level, e.g., the system can detect conventions for each programmer, each time or each company).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman, Haze and Chen’s teaching to Goodsitt’s in order to recognize patterns or conventions to find or find and replace operations on strings, by recommending prediction variable name based on regular expression convention learned from training dataset by machine learning model (Goodsitt [Summary]).


Regarding Claim 10, Ligman, Haze, Chen and Goodsitt teach
The system of claim 9, comprising instructions to apply data indicative of the transformation as input across a machine learning model to generate output, wherein the one or more candidate source code transformations are selected from within the selected subset of code bases of prior source code transformations based on the output  (Ligman [Para 0030, The present system provides auto-completed code block suggestions based on code and comments being written in a code editor, such as an interactive development environment or other type of source code editor. Code block suggestions are drawn from a large repository of previously written source code. Machine learning and similarity-matching algorithms are used to determine which code blocks are used to perform an auto-completion]).

Regarding Claim 12, Ligman, Haze, Chen and Goodsitt teach
The system of claim 9, wherein determining the intent behind the transformation comprises semantically processing a natural language comment contained in a source code file that also includes the source code snippet (Ligman [Para 0044, In the next step 404, for each code block, a Feature Extraction Unit (FEU) 302 extracts a set of features to determine the semantic meaning (e.g. preceding comments, variable names, contents of static string variables) and structure (e.g. abstract syntax tree)]).

Regarding Claim 15, Ligman, Haze, Chen and Goodsitt teach
The system of claim 9.

Ligman did not teach
wherein the context includes a function of an executable application that results from compilation of the source code snippet.

However, Haze teaches 
wherein the context includes a function of an executable application that results from compilation of the source code snippet (Para [0023], In some examples, the awareness component 104 can monitor activities of the developer 108 and determine context information and inform the code recommendation platform 106 of the activities and/or context information. Example context information can include the particular developer authoring the source code, a customer, for which the source code is being authored, and a domain of the source code and/or of a particular code snippet being authored).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman’s teaching to Haze’s in order to provide code recommendations in real-time in ides, by defining sub-set of code recommendations partially based on authored code and context data, and displaying graphical representations of code recommendations (Haze [Summary]).

Regarding  Claim 17, Ligman (US 20210157553 A1) teaches
A non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by a processor, cause the processor to: 
capture, in a source code editor application in real time, a transformation made by a programmer to a source code snippet (Para [0046], In the next step 406, in the code editor 304, when a programmer 130 invokes a command to perform code auto-completion, the contents of the in-scope code (e.g. current line, current lexical scope, and/or current function) are passed to the FEU 302 to extract a set of features (or receive the set of features previously extracted from step 404) F_ac); 
determine an intent behind the transformation (Para [0044], In the next step 404, for each code block, a Feature Extraction Unit (FEU) 302 extracts a set of features to determine the semantic meaning (e.g. preceding comments, variable names, contents of static string variables) and structure (e.g. abstract syntax tree)); 
and cause the source code editor application to provide output indicative of a tool that is operable to automate one or more edits associated with both the transformation made by the programmer to the source code snippet and with one or more of the candidate source code transformations (Para [0049], In step 408, auto-completion suggestions are made based on a similarity matching between the extracted set of features F_ac and features F_R in the repository R 112, 204; Para [0050], Then the auto-complete suggestions are outputted 410 for completion of the source code. Please note that any of the steps can be performed in different sequences or combined or performed in parallel).

Ligman did not specifically teach
a source code editor application in real time
determine a context in which the transformation is being made, wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet,
selecting, from a plurality of candidate code bases each comprising prior source code transformations made by one or more other programmers, a subset of one or more code bases with contexts that match the context in which the transformation is being made
based on the transformation and the intent selecting from within the selected subset of  one or more code bases comprising prior source code transformations made by one or more other programmers, one or more candidate source code transformations.

However, Haze (US20210303447A1) teaches
a source code editor application in real time (Para [0017], implementations of the present disclosure are directed to a code recommendation system for intelligent, personalized, and contextualized real-time code recommendations using machine learning (ML) and reinforcement learning (RL)),
determine a context in which the transformation is being made (Para [0017], the authored code having been input by a developer to the IDE, receiving developer data representative of the developer, and context data and domain data associated with the authored code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman’s teaching to Haze’s in order to provide code recommendations in real-time in ides, by defining sub-set of code recommendations partially based on authored code and context data, and displaying graphical representations of code recommendations (Haze [Summary]).

Ligman and Haze did not specifically teach
wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet,
selecting, from a plurality of candidate code bases each comprising prior source code transformations made by one or more other programmers, a subset of one or more code bases with contexts that match the context in which the transformation is being made;
based on the transformation and the intent selecting from within the selected subset of  one or more code bases comprising prior source code transformations made by one or more other programmers, one or more candidate source code transformations.

However, Chen (US 20190272171 A1) teaches
selecting, from a plurality of candidate code bases each comprising prior source code transformations made by one or more other programmers, a subset of one or more code bases with contexts that match the context in which the transformation is being made (Para [0150], Turning now to FIG. 13, this figure illustrates an example scenario in which the service has found a recommended snippet of code that may be relevant to the current codebase. To clarify, the service is able to perform a semantic code search using its learning abilities and learning model. This semantic code search may be performed across a private set of codebases (e.g., an enterprise's set of codebases) and/or a public set of codebases (e.g., on the Internet). By analyzing the current codebase as well as one or more of these other codebases, the service can identify code segments or snippets that may be relevant to the current codebase),
based on the transformation and the intent selecting from within the selected subset of  one or more code bases comprising prior source code transformations made by one or more other programmers, one or more candidate source code transformations (Para [0150], the service may determine that the developer is attempting to write code related to performing a certain function. In response, the service can search in other locations in an attempt to identify existing code that performs the same function. If the service finds such code, then the service can display this code to the developer; Para [0046], it is beneficial to provide a service that dynamically develops and updates a learning model by learning from the patterns and usages already established in a corpus of model data (e.g., a model codebase). Using this learning model, the service will beneficially offer insights on how to improve the code. In addition to the above functionalities, the service is also able to learn which insights the developer agrees with and which insights the developer does not agree with, or, more broadly, which actions were taken and which actions were not taken (e.g., collectively “implicit” feedback)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman and Haze’s teaching to Chen’s in order to provide insights generated from codebase analysis, by displaying insights with information describing difference between current codebase's coding practices and identified practices on user interface (Chen [Summary]).

Ligman, Haze and Chen did not specifically teach
wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet.

However, Goodsitt teaches
wherein the context is determined based on one or more other transformations the programmer made to other source code snippets prior to the programmer making the transformation to the source code snippet (Col 3, ln 40-61, In one example embodiment, a module (or a part) of the computer system can analyze the “idealized” source code provided in the source code repository and identify mappings or associations between functions (or syntax) and variable argument names used for the respective functions. The module can store the mappings or associations in the database of the computer system. For example, for each instance a function is used within one source code file, the module can cross check the function with the functions stored in the function repository; Col 4, ln 34-49, For each segment of a source code file, the module can search for and store the mappings only if that segment is related to the particular identifier. For example, if one source code file is written by two programmers, the module can only analyze the segment relating to the one of the programmers that relates to the identifier number. Using the identifier number in creating the mappings, the system of present disclosure can detect conventions at a granular level, e.g., the system can detect conventions for each programmer, each time or each company).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman, Haze and Chen’s teaching to Goodsitt’s in order to recognize patterns or conventions to find or find and replace operations on strings, by recommending prediction variable name based on regular expression convention learned from training dataset by machine learning model (Goodsitt [Summary]).

Regarding Claim 18, Ligman, Haze, Chen and Goodsitt teach
The non-transitory computer-readable medium of claim 17, comprising instructions to apply data indicative of the transformation as input across a machine learning model to generate output, wherein the one or more candidate source code transformations are selected from within the selected subset of one or more code bases of prior source code transformations based on the output (Ligman [Para 0030, The present system provides auto-completed code block suggestions based on code and comments being written in a code editor, such as an interactive development environment or other type of source code editor. Code block suggestions are drawn from a large repository of previously written source code. Machine learning and similarity-matching algorithms are used to determine which code blocks are used to perform an auto-completion]).

Regarding Claim 20, Ligman, Haze, Chen and Goodsitt teach
The non-transitory computer-readable medium of claim 17, wherein determining the intent behind the transformation comprises semantically processing a natural language comment contained in a source code file that also includes the source code snippet (Ligman [Para 0044, In the next step 404, for each code block, a Feature Extraction Unit (FEU) 302 extracts a set of features to determine the semantic meaning (e.g. preceding comments, variable names, contents of static string variables) and structure (e.g. abstract syntax tree)]).


Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ligman (US 20210157553 A1) in view of Haze (US20210303447A1), Chen (US 20190272171 A1) and Goodsitt (US 10817264 B1), further in view of Allamanis (US 20210279042 A1).

Regarding Claim 3, Ligman, Haze, Chen and Goodsitt teach
The method of claim 2.

Ligman, Haze, Chen and Goodsitt did not teach
wherein the output generated based on the machine learning model comprises an embedding, and selecting the one or more candidate source code transformations comprises identifying one or more nearest neighbors to the embedding in an embedding space indexed by embeddings of prior source code transformations of one or more of the code bases of prior source code transformations.

However, Allamanis (US 20210279042 A1) teaches
wherein the output generated based on the machine learning model comprises an embedding, and selecting the one or more candidate source code transformations comprises identifying one or more nearest neighbors to the embedding in an embedding space indexed by embeddings of prior source code transformations of one or more of the code bases of prior source code transformations (Para [0056], The source code methods are input into the static analyzer (block 408) concurrently as a tokenizer extracts ordered sequences of tokens from the sampled source code methods (block 406). The static analyzer generates suggested candidates which are input into the token encoder to learn a token embedding for each token in a candidate (block 408). The candidate embedding is input into the context encoder for the context encoder to learn a corresponding embedding).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman, Haze, Chen and Goodsitt’s teaching to Allamanis’ in order to rank valid code completion suggestions generated from a non-machine-learning-based static analyzer, by ranking each candidate of multiple candidates based on probability distribution and return k candidates having highest probability (Allamanis [Summary]).

Regarding Claim 11, Ligman, Haze, Chen and Goodsitt teach
The system of claim 10.

Ligman, Haze, Chen and Goodsitt did not teach
wherein the output generated based on the machine learning model comprises an embedding, and selecting the one or more candidate source code transformations comprises identifying one or more nearest neighbors to the embedding in an embedding space indexed by embeddings of prior source code transformations of one or more of the code bases of prior source code transformations.

However, Allamanis (US 20210279042 A1) teaches
wherein the output generated based on the machine learning model comprises an embedding, and selecting the one or more candidate source code transformations comprises identifying one or more nearest neighbors to the embedding in an embedding space indexed by embeddings of prior source code transformations of one or more of the code bases of prior source code transformations (Para [0056], The source code methods are input into the static analyzer (block 408) concurrently as a tokenizer extracts ordered sequences of tokens from the sampled source code methods (block 406). The static analyzer generates suggested candidates which are input into the token encoder to learn a token embedding for each token in a candidate (block 408). The candidate embedding is input into the context encoder for the context encoder to learn a corresponding embedding).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman, Haze, Chen and Goodsitt’s teaching to Allamanis’ in order to rank valid code completion suggestions generated from a non-machine-learning-based static analyzer, by ranking each candidate of multiple candidates based on probability distribution and return k candidates having highest probability (Allamanis [Summary]).

Regarding Claim 19, Ligman, Haze, Chen and Goodsitt teach
The non-transitory computer-readable medium of claim 18.

Ligman, Haze, Chen and Goodsitt did not teach
wherein the output generated based on the machine learning model comprises an embedding, and selecting the one or more candidate source code transformations comprises identifying one or more nearest neighbors to the embedding in an embedding space indexed by embeddings of prior source code transformations of one or more of the code bases of prior source code transformations.

However, Allamanis (US 20210279042 A1) teaches
wherein the output generated based on the machine learning model comprises an embedding, and selecting the one or more candidate source code transformations comprises identifying one or more nearest neighbors to the embedding in an embedding space indexed by embeddings of prior source code transformations of one or more of the code bases of prior source code transformations (Para [0056], The source code methods are input into the static analyzer (block 408) concurrently as a tokenizer extracts ordered sequences of tokens from the sampled source code methods (block 406). The static analyzer generates suggested candidates which are input into the token encoder to learn a token embedding for each token in a candidate (block 408). The candidate embedding is input into the context encoder for the context encoder to learn a corresponding embedding).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman, Haze, Chen and Goodsitt’s teaching to Allamanis’ in order to rank valid code completion suggestions generated from a non-machine-learning-based static analyzer, by ranking each candidate of multiple candidates based on probability distribution and return k candidates having highest probability (Allamanis [Summary]).


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ligman (US 20210157553 A1) in view of Haze (US20210303447A1), Chen (US 20190272171 A1) and Goodsitt (US 10817264 B1), further in view of Song (US20180225281).

Regarding Claim 5, Ligman, Haze, Chen and Goodsitt teach
The method of claim 1.

Ligman, Haze, Chen and Goodsitt did not teach
wherein determining the intent behind the transformation comprises semantically processing one or more tokens of the source code snippet.

However, Song (US20180225281) teaches
wherein determining the intent behind the transformation comprises semantically processing one or more tokens of the source code snippet (Para [0006], Embodiments of the systems and methods of the present disclosure provide a novel approach to domain-specific semantic token tagging by employing semantically rich labels that go beyond purely syntactic labels, such as Part-of-Speech (POS) tags, that typically do not capture domain-dependent semantic information).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman, Haze, Chen and Goodsitt’s teaching to Song’s in order to tag automatic semantic token in data storage facility, by eliminating sequence variations from sequence variations, and training semantic token tagger for specified domain using subset of variations as training data (Song [Summary]).

Regarding Claim 13, Ligman, Haze, Chen and Goodsitt teach
The system of claim 9.

Ligman, Haze, Chen and Goodsitt did not teach
wherein determining the intent behind the transformation comprises semantically processing one or more tokens of the source code snippet.

However, Song (US20180225281) teaches
wherein determining the intent behind the transformation comprises semantically processing one or more tokens of the source code snippet (Para [0006], Embodiments of the systems and methods of the present disclosure provide a novel approach to domain-specific semantic token tagging by employing semantically rich labels that go beyond purely syntactic labels, such as Part-of-Speech (POS) tags, that typically do not capture domain-dependent semantic information).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ligman, Haze, Chen and Goodsitt’s teaching to Song’s in order to tag automatic semantic token in data storage facility, by eliminating sequence variations from sequence variations, and training semantic token tagger for specified domain using subset of variations as training data (Song [Summary]).

	Response to Arguments
Applicant’s arguments with respect to Claims 1-5, 7, 9-13, 15 and 17-20 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        
/QING CHEN/Primary Examiner, Art Unit 2191